In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-20-00113-CR


                               BRADLEY ROSSER, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 440th District Court
                                       Coryell County, Texas
                   Trial Court No. 18-24734, Honorable Grant Kinsey, Presiding

                                          July 14, 2021
                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Bradley Rosser, was charged with assault on a family member by

impeding the victim’s breathing or circulation, enhanced by a prior assault on a family

member conviction.1 Appellant and the State entered into a plea bargain agreement by

which appellant would plead guilty and the State would drop the enhancement allegation

and recommend that appellant be placed on deferred adjudication community supervision



      1   See TEX. PENAL CODE ANN. § 22.01(b)(1)(B) (West Supp. 2020).
for a period of two years. The trial court accepted this agreement. During the period of

community supervision, the State filed a motion to proceed to adjudication of guilt alleging

that appellant had violated the terms of his community supervision by possessing

methamphetamine. Appellant pled “true” to the alleged violation without the benefit of a

plea bargain.        After hearing evidence, the trial court accepted appellant’s plea,

adjudicated him guilty, and sentenced him to five years’ confinement in the Texas

Department of Criminal Justice. This appeal followed.


       Appellant’s counsel on appeal has filed a motion to withdraw supported by an

Anders2 brief. We grant counsel’s motion and affirm the judgment of the trial court.

Counsel has certified that he has conducted a conscientious examination of the record

and, in his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Anders, 386 U.S. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim.

App. 2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.

[Panel Op.] 1978), counsel has discussed why, under the controlling authorities, the

record presents no reversible error. In a letter to appellant, counsel notified him of his

motion to withdraw; provided him with a copy of the motion, Anders brief, and motion for

pro se access to the appellate record; and informed him of his right to file a pro se

response. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying

appointed counsel’s obligations on the filing of a motion to withdraw supported by an

Anders brief). By letter, this Court also advised appellant of his right to file a pro se




       2   See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
response to counsel’s Anders brief. Appellant has not filed a response. The State has

not filed a brief.


        By his Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our review of the appellate record and counsel’s brief, we

conclude there are no plausible grounds for appellate review.


        Therefore, we grant counsel’s motion to withdraw.3 The judgment of the trial court

is affirmed.



                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        3 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3